Title: From George Washington to Jonathan Trumbull, Sr., 22 August 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


					
						Dr Sir
						Head Qrs Orange Town August the 22. 1780
					
					I am again reduced to the painful necessity of informing Your Excellency of the situation in which we are, with respect to provision of the meat kind—and of earnestly entreating every assistance in your power to give, for our relief.
					The whole Army has been already without meat one day and a great part of it Two. We have none now in Camp, and no good prospect that I can find, of receiving any within a reasonable time. The most we can hope for, from any resources within our own command, are Sixty barrels of Salt meat on the way from West point—which post is now almost entirely degarnished & cannot have by the last Return, more than a Hundred and Twenty Barrels at most in Store. Your Excellency from this state of matters will but too sensibly feel for our alarming situation, and the more so, when You reflect we are in a Country that did not afford much meat at any time, & that it has been exhausted by the Armies on both sides to the extreme distress of it’s Inhabitants. Our condition at any period would be painful and highly injurious to the public service, but to be in a starving situation at the commencement of the Campaign—before our operations have even begun—is peculiarly so—must be discouraging in the extreme to our New Levies, who now compose half our Army—and must blast and put an end to all our prospects, if we are not relieved from it, tho in every other respect events should arise bidding fair for success. I will not attempt to detail the consequences to which this would lead, nor the ideas and apprehensions it would excite in our Allies and Friends abroad—nor the confidence the Enemy would derive from it. These will but too readily occur to Your Excellency and I am sure You will believe with me, that our friends would be greatly alarmed & embarrassed at least, at the circumstance—while the cry of the Enemy would be, we will persevere in the War—America

cannot maintain even a small Army, for our present one cannot be ranked under any other appellation; or what will be equally encouraging to them, but more disgraceful to us, they will say their boasted patriotism is gone, or their wisdom and energy, for though their resources for war still remain, they will not bring them into action. I am now arranging matters to make a forage on this impoverished people, having no other alternative left me, from which I could draw the least possible relief—and even from this—tho it will ruin them, I expect to derive the most trifling succour. I rely on that goodness and promptitude I have ever found in Your Excellency to promote the public service, and am persuaded You will exert all your influence to give us relief, on the present important & alarming occasion. I have the honor to be with the most sincere respect & esteem Dr Sir yr most Obedt servt
					
						Go: Washington
					
				